DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed on 12/19/2019 and interview on 12/15/2021.  Claims 1-2, 7-9 and 11-16 have been amended.  Claims 4-6 have been cancelled. Claims 1-3 and 7-16 are allowed.


Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 12/19/2019, 1/29/2020 and 5/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chul-Woo Lee Registration # 74,244 on 12/15/2021.


Please cancel claims 4, 5 and 6.

Please amend claim 1 to recite as follow:
1. (Currently amended) A time synchronization system including at least one time server and a plurality of time clients connected to each other via a network,
the time client comprising:
one or more memories that store instructions; and 
one or more processors that execute the instructions to function as:
a communication unit configured to obtain time information of the time server by transmitting/receiving messages to/from the time server; and
a time count control unit configured to synchronize time information of an internal timepiece with the time information of the time server,
wherein the time count control unit controls transmission of the messages by adjusting transmission intervals of the messages to irregular intervals,
wherein the time count control unit estimates, based on an inquiry transmission time of the message and a return reception time when the time server has received a return message storing a return transmission time in response to the message, an estimated return time when the time server has returned the return message, and 
wherein the time count control unit obtains a time correction value from a difference time between the estimated return time and the return transmission time, and corrects the time information of the internal timepiece by using the time correction value.

Please amend claim 2 to recite as follow:
2. (Currently amended) The system according to claim 1, wherein the one or more processors further  execute the instruction to function as a random number generating unit, and
wherein the time count control unit adjusts the transmission intervals to the irregular intervals by adding outputs from the random number generating unit to standard transmission intervals which are equal intervals.

Please amend claim 7 to recite as follow:
7. (Currently amended) The system according to claim [[6]]1, wherein the time count control unit avoids correcting the time information of the internal timepiece with respect to the the inquiry transmission time of the message to [[a]]the return reception time when the return message is received is longer than a predetermined time.

Please amend claim 8 to recite as follow:
8. (Currently amended) A time synchronization system including at least one time server and a plurality of time clients connected to each other via a network,
the time server comprising:
one or more first memories that store first instructions; and
one or more first processors that execute the first instructions to function as:
a communication unit configured to transmit time information of an internal timepiece upon transmitting/receiving messages to/from the plurality of time clients; and
a time count control unit configured to output, when a plurality of messages have arrived within a predetermined time, via the communication unit, collision estimation information generated with respect to a message from a time client which has arrived later, and
the time client comprising: 
one or more second memories that store second instructions; and
one or more second processors that execute the second instructions to function as:
a time count control unit configured to synchronize the time information of [[an]]the internal timepiece with time information of the time server which is obtained by transmitting a message, [[and]]
wherein the time count control unit of the time client adjusts transmission intervals of the messages to irregular intervals and controls transmission of the messages upon receiving the collision estimation information.

Please amend claim 9 to recite as follow:
9. (Currently amended) The system according to claim 8, wherein the time count control unit of the time client avoids correcting the time information of the internal timepiece based on the time information of the time server upon receiving the collision estimation information.

Please amend claim 11 to recite as follow:
11. (Currently amended) The system according to claim 8, wherein the time count control unit of the time server estimates that a collision has occurred and generates a collision estimation message as the collision estimation information when [[a]]the plurality of messages have arrived within the predetermined time.

Please amend claim 12 to recite as follow:
12. (Currently amended) The system according to claim [[10]]11, wherein the time count control unit of the time server returns a message to which [[the]]a collision estimation flag is added or the generated collision estimation message to a time client as a transmission source which has transmitted a message which has arrived later out of the plurality of messages.

Please amend claim 13 to recite as follow:
13. (Currently amended) A radiation imaging system including a plurality of radiation imaging apparatuses functioning as time clients and an irradiation control apparatus functioning as a time server and configured to control a radiation generating apparatus,
the radiation imaging apparatus comprising:
one or more memories that store instructions; and
one or more processors that execute the instructions to function as:
a communication unit configured to obtain time information of the irradiation control apparatus by transmitting/receiving messages to/from the time server; and
a time count control unit configured to synchronize time information of an internal timepiece with time information of the irradiation control apparatus, [[and]]
wherein the time count control unit controls transmission of the messages by adjusting transmission intervals of the messages to irregular intervals,
wherein the time count control unit estimates, based on an inquiry transmission time of the message and a return reception time when the time server has received a return message storing a return transmission time in response to the message, an estimated return time when the time server has returned the return message, and 
wherein the time count control unit obtains a time correction value from a difference time between the estimated return time and the return transmission time, and corrects the time information of the internal timepiece by using the time correction value.

Please amend claim 14 to recite as follow:
14. (Currently amended) A radiation imaging system including a plurality of radiation imaging apparatuses functioning as time clients and an irradiation control apparatus functioning as a time server and configured to control a radiation generating apparatus,
the irradiation control apparatus comprising:
one or more first memories that store first instructions; and
one or more first processors that execute the first instructions to function as:
a communication unit configured to transmit time information of an internal timepiece by transmitting/receiving messages to/from the plurality of radiation imaging apparatuses; and
a time count control unit configured to output, when a plurality of messages have arrived within a predetermined time, via the communication unit, collision estimation information generated with respect to a message from a radiation imaging apparatus which has arrived later, and
the radiation imaging apparatus comprising: 
one or more second memories that store second instructions; and
one or more second processors that execute the second instructions to function as:
a time count control unit configured to synchronize the time information of [[an]]the internal timepiece with time information of the irradiation control apparatus which is obtained by transmitting a message, [[and]]
wherein the time count control unit of the radiation imaging apparatus adjusts transmission intervals of the messages to irregular intervals and controls transmission of the messages upon receiving the collision estimation information.

Please amend claim 15 to recite as follow:


the time information of the time server,
wherein in synchronizing the time information, transmission of the messages is controlled by adjusting transmission intervals of the messages to irregular intervals,
wherein in synchronizing the time information, based on an inquiry transmission time of the message and a return reception time when the time server has received a return message storing a return transmission time in response to the message, an estimated return time is estimated when the time server has returned the return message, and 
wherein in synchronizing the time information, a time correction value is obtained from a difference time between the estimated return time and the return transmission time, and the time information of the internal timepiece is corrected by using the time correction value.

Please amend claim 16 to recite as follow:
16. (Currently amended) A method of controlling a time synchronization system including at least one time server and a plurality of time clients connected to each other via a network, the method comprising:
in the time server,



the time information of [[an]]the internal timepiece with time information of the time server,
synchronizing the time information in the time client, transmission intervals of the messages are adjusted to irregular intervals and transmission of the messages is controlled upon reception of the collision estimation information.


REASON FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“a time count control unit configured to synchronize time information of an internal timepiece with the time information of the time server,
wherein the time count control unit controls transmission of the messages by adjusting transmission intervals of the messages to irregular intervals,
wherein the time count control unit estimates, based on an inquiry transmission time of the message and a return reception time when the time server has received a return message storing a return transmission time in response to the message, an estimated return time when the time server has returned the return message, and 
wherein the time count control unit obtains a time correction value from a difference time between the estimated return time and the return transmission time, and corrects the time information of the internal timepiece by using the time correction value." as stated in claims 1, 13 and 15.

And

“a communication unit configured to transmit time information of an internal timepiece upon transmitting/receiving messages to/from the plurality of time clients; and
a time count control unit configured to output, when a plurality of messages have arrived within a predetermined time, via the communication unit, collision estimation information generated with respect to a message from a time client which has arrived later, and 
the time client comprising: 

wherein the time count control unit of the time client adjusts transmission intervals of the messages to irregular intervals and controls transmission of the messages upon receiving the collision estimation information" as stated in claims 8, 14 and 16.


These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-3 and 7-16 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Fellman et al Pat. No.: (US 6.246.702 B1).  The subject matter disclosed therein is pertinent to that of claims 1-3 and 7-16 (e.g., Methods and apparatus for providing quality-of-service guarantees in computer network).
Nelson, JR et al. Pub. No.: (US 2001/0033579 A1).  The subject matter disclosed therein is pertinent to that of claims 1-3 and 7-16 (e.g., ccess probe acknowledgement including collision detection to avoid oversetting initial power).
Mineta et al. Pub. No.: (US 2015/0289163 A1).  The subject matter disclosed therein is pertinent to that of claims 1-3 and 7-16 (e.g., Communication method , communication terminal, base station and communication system).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 

 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446